DETAILED ACTION
This Office Action is in response to the Amendment filed on 10 December 2021.
Claims 1-20 are presented for examination.
Claims 1, 4, 7, 9-11 and 14 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Mencher on March 3, 2022.

The application has been amended as follows: 

1.	(Currently Amended) A path Maximum Transmission Unit (MTU) size determination system, comprising:
a destination host device;
a source host device that is configured to generate and transmit a path Maximum Transmission Unit (MTU) size discovery packet; and
a second switch device that provides a portion of a network path between the source host device and the destination host device, and wherein 
receive the path MTU size discovery packet generated and transmitted by the source host device;
provide a first switch identity of the first switch device and a first MTU size supported by the first switch device in a MTU size reporting header included in the MTU size discovery packet; and
forward the path MTU size discovery packet to the second switch devices; and
wherein the second switch device is configured to:
receive the path MTU size discovery packet from the first switch device;
provide a second switch identity of the second switch device and a second MTU size supported by the second switch device in the MTU size reporting header included in the MTU size discovery packet; and
forward the path MTU size discovery packet.

2.	(Original) The system of claim 1, wherein the source host device is configured to: 
add the MTU size reporting header to the MTU size discovery packet.
3.	(Previously Presented) The system of claim 1, wherein the first switch device is configured to: 
add the MTU size reporting header to the MTU size discovery packet.
4.	(Currently Amended) The system of claim 1, wherein the plurality of switch devices include a third switch device that is directly connected to the destination host device, wherein the third switch device is configured to:
		receive the path MTU size discovery packet orwarded by the second switch device;
		determine a lowest MTU size in the MTU size reporting header; and
		identify the lowest MTU size to the first switch device.
5.	(Original) The system of claim 4, wherein the first switch device is configured to:
cause the source host device to provide the lowest MTU size as a path MTU size utilized by the source host device.
6.	(Original) The system of claim 1, wherein at least one of the plurality of switch devices is Layer 2 (L2) switch device.
7.	(Currently Amended) An Information Handling System (IHS), comprising:
a processing system; and
a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a Maximum Transmission Unit (MTU) size reporting engine that is configured to:
receive a path MTU size discovery packet that was generated and transmitted by a source host device along a network path to a destination host device, wherein the path MRU size discovery packet includes an MTU size reporting header having: 
a first switch identity that was provided in MTU size reporting header by a first switch device included in the network path prior to the MTU size reporting engine receiving the path MTU size discovery packet; and 
a first MTU size supported by the first switch device that was provided in the MTU size reporting header by the first switch device prior to the MTU size reporting engine receiving the path MTU size discovery packet;
provide a second switch identity of the IHS and a second MTU size supported by the IHS in [[a]] the MTU size reporting header included in the MTU size discovery packet, 
forward the path MTU size discovery packet to a third switch device in the network path.
8.	(Previously Presented) The IHS of claim 7, wherein the MTU size reporting header included in the MTU size discovery packet was provided in the MTU size discovery packet by the source host device.
9.	(Currently Amended) The IHS of claim 7, further comprising:
		the first switch device, wherein he first switch device is configured to:
receive the MTU size discovery packet directly from the source host device; and
add the MTU size reporting header to the MTU size discovery packet.
10.	(Currently Amended) The IHS of claim 7, further comprising:
the third switch device, wherein the third switch device is configured to:
determine a lowest MTU size in the MTU size reporting header; and
identify the lowest MTU size to the first switch device that is directly connected to the source host device.
11.	(Currently Amended) The IHS of claim 7, further comprising:
		the first switch device, wherein the first switch device is configured to:
receive an identification of the lowest MTU size in the MTU size reporting header from the third switch device that is directly connected to the destination host device; and
cause the source host device to provide the lowest MTU size as a path MTU size utilized by the source host device.
12.	(Original) The IHS of claim 7, wherein the MTU size reporting engine is configured to:
perform at least one Layer 2 (L2) switching function.
13.	(Original) The IHS of claim 7, wherein the MTU size reporting header is an In-band Network Telemetry (INT) header.
14.	(Currently Amended) A method for determining a path MTU size, comprising:
receiving, by a first switch device that provides a portion of a network path between a source host device and a destination host device, a path Maximum Transmission Unit (MTU) size discovery packet generated and transmitted by the source host device;
providing, by the first switch device, a first switch identity of the first switch device and a first MTU size supported by the first switch device in an MTU size reporting header included in the MTU size discovery packet; 
forwarding, by the first switch device to a second switch device that provides a portion of the network path between the source host device and the destination host device, the path MTU size discovery packet;
receiving, by the second switch device from the first switch device, the path MTU size discovery packet; 
providing, by the second 
forwarding, by the second switch device to a third switch device that provides a portion of the network path between the source host device and the destination host device, the path MTU size discovery packet.
15.	(Previously Presented) The method of claim 14, wherein the MTU size discovery packet is received by the first switch device directly from the source host device and the MTU size reporting header is included in the MTU size discovery packet when the MTU size discovery packet is received.
16.	(Original) The method of claim 14, further comprising:
receiving, by the first switch device that is directly connected to the source host device, the MTU size discovery packet; and
adding, by the first switch device, the MTU size reporting header to the MTU size discovery packet.
17.	(Previously Presented) The method of claim 14, further comprising:
receiving, by the third switch device that is directly connected to the destination host device from the second switch device, the path MTU size discovery packet; 
determining, by the third switch device, a lowest MTU size in the MTU size reporting header; and
identifying, by the third switch device, the lowest MTU size to a fourth switch device that is directly connected to the source host device.
18.	(Previously Presented) The method of claim 14, further comprising:
receiving, by the first switch device that is directly connected to the source host device, an identification of the lowest MTU size in the MTU size reporting header from a fourth switch device that is directly connected to the destination host device; and
causing, by the first switch device, the source host device to provide the lowest MTU size as a path MTU size utilized by the source host device.
19.	(Original) The method of claim 14, wherein the first switch device is a Layer 2 (L2) switch device.
20.	(Original) The method of claim 14, wherein the MTU size reporting header is an In-band Network Telemetry (INT) header.

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tripathi et al (US 2015/0071292 A1) discloses Method and System For Processing Packets In A Network Device.  Specifically, see Figure 11 and paragraph 120.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469